Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2009/0238683 (Alvanos).

Regarding claim 1, Alvanos teaches, a seal (para. 16) for a turbomachine (element 10), used to provide the seal between first (element 42) and second elements (element 44) of the turbomachine in rotation with respect to one another and being of revolution about an axis of the seal comprising: 
a wiper (element 68 & 70), annular about the axis of the seal, intended to be supported by the second element of the turbomachine; and 
a sealing ring element (element 90) of the turbomachine arranged about a turbomachine axis (element CL, Fig.1 ), the sealing ring element being annular about the axis of the seal and intended to be supported by the first element of the turbomachine, the sealing ring element being made from an abradable material (paragraph 32) and comprising 
a sealing portion (element 90) able to engage with the wiper, said sealing portion comprising 
a first area (area of element 90) and a second area (area formed by element 68/70) adjacent to the first area in a direction of the turbomachine axis, with an inner surface of the first area being at a same radial distance from the turbomachine 0 and 900 (because element 68/70 are angled, the lateral wall formed is between 00 and 900), in such a way that a portion of the abradable material of the first area is radially superimposed on a portion of the annular cavity such that the portion of the abradable material and the portion of the annular cavity overlap each other, and an end point of the first area overlaps the inner surface of the second area (as the wiper extends into the abradable surface due to the slant of the wiper, the cavity walls formed will mirror the geometry so the abradable will be radially superimposed on a portion of the annular cavity )
 
wherein said wiper comprises a downstream lateral wall (see annotated fig. 3), intended to come opposite the downstream lateral wall of said annular cavity (see annotated Fig.), and, through observation as an axial section, an angle formed between a plane of the downstream lateral wall of the annular cavity and a plane along which extends the inner surface of the first area associated with said annular cavity being greater than or equal to an angle formed between a plane along which extends the downstream lateral wall of said wiper and the plane along which extends the inner surface of the first area associated with said annular cavity, in such a way that said wiper can penetrate into said annular cavity (The wall angle formed would match the wiper angle of element 68/70, the walls of the wiper and annular cavity form a ‘plane’ would be equal to the angle of the wall of the wiper since the annular wall is formed from the wiper rub in).

    PNG
    media_image1.png
    558
    1003
    media_image1.png
    Greyscale

Annotated Figure 3

Regarding claim 2, Alvanos teaches wherein at least one of the upstream lateral wall (upstream lateral wall formed by element 68/70) or the downstream lateral wall extends (downstream lateral wall formed by element 68/70) respectively, through observation as the axial section, along an upstream axis of the annular cavity and along a downstream axis of the annular cavity that are not perpendicular to the turbomachine axis of the turbomachine, and wherein the abradable material comprises an upstream lateral wall and a downstream lateral wall extending respectively, through observation as an axial section, along an upstream axis of the abradable material and a downstream axis of the abradable material parallel to the upstream axis of the annular cavity and/or the downstream axis of the annular cavity(the angle of element 68 and 70 would produce a slanted upstream and downstream wall that would not be perpendicular to the axis).

Regarding claim 3, Alvanos teaches wherein the abradable material is a honeycomb material (par. 27), with cells of the honeycomb being oriented along at least one of the upstream axis of the annular cavity or the downstream axis of the annular cavity (“The honeycomb is made of a plurality of open cells that face radially inward”, par. 27).
Regarding claim 4, Alvanos teaches wherein said annular cavity is formed over an entire circumference of the abradable material about the 
Regarding claim 5, Alvanos teaches said annular cavity is formed at an internal periphery of the abradable material and opens radially inwards (as element 68/70 expands into element 90, the opening that is created opens inwards).
Regarding claim 6, Alvanos teaches wherein said annular cavity comprises a bottom wall extending, through observation as the axial section, parallel to the turbomachine axis (The abraded cavity would have a bottom wall since the cavity formed would mirror the shape of element 68 & 70).
Regarding claim 7, Alvanos teaches a seal according to claim 1, said first area of said sealing portion corresponding to a nominal operation zone of the turbine and said second area of said at least one sealing portion corresponding to the an operation zone in a reignition phase after an extinction of the a combustion chamber (when using a blade with a wiper, Alvanos would be capable of operating in the two different zones due to thermal expansion that occurs when the engine reaches operation temperature from a ‘colder’ temperature).  
Regarding claim 8, Alvanos teaches a turbomachine (abstract) comprising a turbine according to claim 7 (see rejection of claim 7).  
Regarding claim 9, Alvanos teaches wherein the second area of the sealing portion is disposed downstream of the first area of the sealing portion (see annotated fig. 3). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745       
 
/David E Sosnowski/SPE, Art Unit 3745